We have considered appellant's motion to advance the submission of his case, the record of which was filed in this court on January 3 of this year. The record shows that appellant is on bail. The only ground suggested for advancing the case is that appellant is a member of the Legislature and it is probable there will *Page 634 
be a called session of the Legislature in the near future, and that he should be free, in the event of such call, to give attention to his public duties without the embarrassment of resting under a conviction of a felony. This, of course, is a matter that neither we nor the appellant can know, and about which, in the nature of things, much uncertainty must exist. We have before us many cases in which issues of great public importance are involved and which should be, in the interest of the general public, advanced. In addition to this we have before us many cases, some of which have been heretofore submitted, in which litigants are confined in jail. We feel like that ordinarily cases ought not to be taken up out of their order unless some public and general good was to be subserved thereby.
It is accordingly ordered that the motion to advance be and the same is hereby overruled.
Overruled.